No. 04-00-00275-CV
NATIONAL FOAM CUSHION MANUFACTURING, INC.
and National Foam Cushion, Ltd.,
Appellants
v.
USF&G SPECIALTY INSURANCE COMPANY,
a Subsidiary of The St. Paul Companies, Inc.
n/k/a St. Paul Surplus Lines Insurance Company
f/k/a St. Paul Specialty Insurance Company, a Subsidiary of the St. Paul Companies, Inc.,
Heath Insurance Brokers, Inc., and Randy Bailey,
Appellees
From the 38th Judicial District Court, Medina County, Texas
Trial Court No. 98-03-14365-CV
Honorable Mickey Ray Pennington, Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice

Delivered and Filed:	June 27, 2001
DISMISSED
	The appellants have filed a motion to dismiss this appeal, stating that the parties have settled
all issues in dispute.  The motion is granted.  See Tex. R. App. P. 42.1(a)(1).  Because the cause is
moot, all previous orders and judgments, both trial and appellate, are set aside and the cause is
dismissed.  See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Hughes, 827 S.W.2d 859, 859 (Tex.
1992); Exxon Corp. v. Butler, 619 S.W.2d 399, 399 (Tex. 1981); Freeman v. Burrows, 141 Tex. 318,
171 S.W.2d 863, 863-64 (1943); Panterra Corp. v. American Dairy Queen, 908 S.W.2d 300, 301
(Tex. App.--San Antonio 1995, no writ).  Costs of appeal are taxed against the parties who incurred
them. 
 
							PER CURIAM
 
DO NOT PUBLISH